DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 requires that the substrate have a second major surface, and that the surface is harder than the substrate. It is not understood how the substrate can be harder than itself. Clarification required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-6, 8-9 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thysell (US 2006/0211340).
Regarding claims 1, 6, 8-9, 11-13
Thysell discloses a surface treating article comprising: a circular substrate (1) consisting of open , lofty, non-woven fibers comprising a first major surface (A); a coating of an abrasive (i.e. binder/particle mixture) disposed on the first major surface; the abrasive having a first concentration at a first radius measured from the center of the substrate (see portion P1), the abrasive having a second concentration not equal to the first concentration at a second radius measured from the center of the substrate (see Portion P2’), wherein the first radius and the second radius are different lengths. (i.e. a radially non-uniform gradient) (paragraphs 0031, 0055, 0058 and 0064; and figures 2a, 2b and 3a).
It is noted that Thysell discloses that the second region P2 is substantially free of abrasive, which would be a different concentration that P1 and would be greater than zero.
Regarding claim 2
Thysell discloses that the fiber may be polyamide, polyester, or natural fibers (paragraph 0003).
Regarding claim 3
Thysell discloses the use of abrasive particles (i.e. abrasive grains) (abstract).
Regarding claims 4-5
Thysell teaches a substrate having a second major surface as well (B) (Figure 2b).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7, 10 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Thysell (US 2006/0211340), as applied to claims 1-6, 8-9 and 11-13 above.
Regarding claim 7 and 10
Although Thysell does not teach that the second abrasive concertation is greater than the first concentration, Thysell does teach different concentrations. However, as there are only two possibilities with predictable results, it would have been prima facie obvious to make either the first or second concentration of abrasives greater than the other, absent evidence of new or unexpected results.
Regarding claims 23-24
Thysell does not disclose the ratio of the first concentration to the second concentration, but does teach different concentrations. However, it is understood that different concentric sections of the substrate will move at different rates of speed, and having different concentrations of abrasive can provide more uniform results. Therefore, the optimal ratio of concentrations would have been determined through routine experimentation in the art, in an effort to optimize the surface treating characteristics to make them more uniform.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E MCDONOUGH whose telephone number is (571)272-6398. The examiner can normally be reached Mon-Fri 10-10.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES E. MCDONOUGH
Examiner
Art Unit 1734



/JAMES E MCDONOUGH/Primary Examiner, Art Unit 1734